PER CURIAM.
The recent decisions of the Supreme Court1 have been considered. In our 'judgment, the order of the Board is supported by substantial evidence and should be enforced except the following provisions which are ordered deleted therefrom :
2. *(a) Reimburse all employees of Fénix & Seisson, Inc. for all monies illegally exacted from them in the manner and to the extent set forth in the section of the Intermediate Report entitled “The Remedy”;
(c) Preserve and make available to the Board or its agents upon requests, for examination and copying, all membership, dues, permit and other records necessary to compute the monies illegally exacted from employees of said Party to the Contract;
An order may be drawn granting enforcement accordingly.

. Local 60, United Brotherhood of Carpenters & Joiners of America, AFL-CIO et al. v. National Labor Relations Board, 80 S.Ct. 875; National Labor Relations Board v. News Syndicate Company, 80 S.Ct. 849; International Typographical Union, AFL-CIO et al. v. National Labor Relations Board, 81 S.Ct. 855.